Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 14-15, 17-19, 21-24, 26-32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaia (5974743) in view of Liggett (8066578) and Schwab (DE102019111659).
Vaia shows a building structure translation system comprising: a base (11) including a bottom side and a top side, the top side adapted to support a building structure, a receiving structure (12) including an inner volume with a first  bottom and an open top, the first bottom including a right side, a left side, a front side and a back side (inherently so as it is rectangular), the inner volume adapted to receive the base and the building structure through the open top; a translation assembly (the lifting system including four jacks 30-33) disposed between the first bottom and the bottom side of the base and adapted to translate the base from a first position to a second position; a quick release system (the system connecting to the utilities) adapted to disconnect at least one utility service associated with the building structure when the base is 
Vaia does not show the translation assembly comprising a first scissor lift positioned in a front portion of the first bottom in a left to right orientation with respect to the first bottom, a second a second scissor lift positioned in a back portion of the first bottom in a right to left orientation with respect to the first bottom, four scissor lifts with the first lift being orthogonal to the second lift, the second lift being orthogonal to the third lift, and the third lift being orthogonal to the fourth lift along the longitudinal lengths thereon to provide balanced lifting force to the base
Liggett figures 4) shows a translation assembly including two lifting units (400 left and right) to lift a heavy load (240), the first lift and second lift being scissor lifts having opposite right left orientations.
Schwab (figures 1b-3b) discloses four scissor lifts with the first lift being orthogonal to the second lift, the second lift being orthogonal to the third lift, and the third lift being orthogonal to the fourth lift along the longitudinal lengths thereon to provide balanced lifting force to the base (14).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Vaia’s structures to show the replace the lifting jacks with scissor lifting and the translation assembly comprising a first scissor lift positioned in a 
Vaia as modified shows the translation assembly comprising discloses four scissor lifts with the first lift being orthogonal to the second lift, the second lift being orthogonal to the third lift, and the third lift being orthogonal to the fourth lift along the longitudinal lengths thereon to provide balanced lifting force to the base.  
Per claims 26-32, Vaia as modified further shows the first scissor lift longitudinal axis is parallel to the third scissor lift longitudinal axis, and the second scissor lift longitudinal axis is parallel to the fourth scissor lift longitudinal axis, wherein the first bottom includes a first perimeter including a first perimeter front left corner, a first perimeter front right corner, a first perimeter back right corner, and a first perimeter back left corner; wherein the arrangement of the first scissor lift, the second scissor lift, the third scissor lift, and the fourth scissor lift defines a second perimeter including a second perimeter front left corner, a second perimeter front right corner, a second perimeter back right corner, and a second perimeter back left corner; and wherein the first perimeter front left corner is aligned with the second perimeter front left corner, the first perimeter front right corner is aligned with the second perimeter front right corner, the first perimeter back right corner is aligned with the second perimeter back right corner, and the first perimeter back left corner is aligned with the second perimeter back left corner, wherein the first perimeter and the second perimeter are each rectangular, wherein the arrangement of the first scissor lift and the second scissor lift defines a third perimeter, wherein the third perimeter is L-shaped, wherein the arrangement of the second scissor lift and the third scissor lift defines a fourth perimeter, wherein the fourth perimeter is L-shaped, wherein the arrangement of the third scissor lift and the fourth scissor lift defines a fifth perimeter, wherein the fifth perimeter is L-shaped, a total of four scissor lifts.

Per claims 5, 14, Vaia as modified further shows all the claimed limitations except for the protective cover comprises two or more slats hingedly coupled and adapted to transition from a folded configuration to an unfolded configuration during deployment.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Vaia’s modified structures to show the protective cover comprises two or more slats hingedly coupled and adapted to transition from a folded configuration to an unfolded configuration during deployment since hingedly attaching the slats together would provide for secured attachment and spacings of the slats together during folding and deployment.
Per claim 6-9, 15, 17-18, Vaia further shows the building structure includes a residential building and/or a commercial building, wherein the at least one utility service is selected from the group: electrical, water, gas, and sewer, a mobile application (per control panel) adapted to interface with the translation assembly, the mobile application is adapted to trigger the translation assembly to translate the base from the first position to the second position.
Per claims 10, 19, Vaia as modified shows all the claimed limitations except for the system comprising a fire suppression system.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Vaia’s modified structures to show the system comprising a fire suppression system since it is well known in the art to have a fire suppression system in a building in order to satisfy the local building code and to protect the people therein against fire in case of natural disaster like fire (col 3 line 45-46).

Per claims 22-24, Vaia as modified shows all the claimed limitations except for the system comprising a first electrical line leading from a power to an electrical plug, an electrical break-away plug configured with the electrical plug, and a second electrical line leading from the break-away plug to the building structure, the break-away plug is adapted to break upon the translation of the base from a first position to a second position, a first water line leading from the main water supply to a shutoff valve, a break-away plug configured with the shutoff valve, and a second water line leading from the break-away plug to the building structure, wherein the break-away plug is adapted to break, the shutoff valve is adapted to shut upon the translation of the base from a first position to a second position, a first output sewage line leading from the building structure to a break-away seal and cover, a second output sewage line leading from-away seal and cover to a sewage disposal system, the break-away seal is adapted to break upon the translation of the base from a first position to a second position and the cover is adapted to close upon the breaking of the break-away seal.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Vaia’s modified structures to show the system comprising a first electrical line leading from a power to an electrical plug, an electrical break-away plug configured with the electrical plug, and a second electrical line leading from the break-away plug to the building structure, the break-away plug is adapted to break upon the translation of the base from a first position to a second position, a first water line leading from the main water supply to a shutoff valve, a break-away plug configured with the shutoff valve, and a second water line leading from the break-away .


Claim 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaia (5974743) in view of Liggett (8066578) and Schwab (DE102019111659).
 Vaia as modified shows all the claimed limitations.  The claimed method steps would have been the obvious method steps of translating Vaia’s modified building structures.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-11, 14-15, 17-24, 26-32 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows scissor lift designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

9/11/2021